Citation Nr: 0118047	
Decision Date: 07/10/01    Archive Date: 07/16/01

DOCKET NO.  00-09 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a back injury.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a neck injury.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of shoulder injuries. 

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The appellant served on active duty from September 1974 to 
October 1974 in the United States Navy.  He also had one day 
of prior active duty service in the United States Army.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
In December 1999, the RO determined that new and material 
evidence had not been submitted to reopen the claims of 
entitlement to service connection for residuals of back, 
shoulder, neck and head injuries, and for a psychiatric 
disorder.  The appellant submitted a notice of disagreement 
with all the issues denied by the RO in December 1999.  After 
a statement of the case was mailed in April 2000, he 
submitted a substantive appeal in May 2000.  The substantive 
appeal only addressed the issues pertaining to the back, 
shoulders, neck and head injuries.  A substantive appeal has 
not been submitted on the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a psychiatric disorder.  
The Board finds an appeal has not been perfected with regard 
to the psychiatric disorder claim and the issue in not 
currently before the Board.  

In a document which was received at the RO in May 1999, the 
appellant appears to claim entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities.  This issue has been neither procedurally 
prepared nor certified for appellate review and is referred 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995). 


FINDINGS OF FACT

1.  In a decision dated in March 1983, the RO denied 
entitlement to service connection for residuals of injuries 
to the head, back, neck and shoulders.

2.  The evidence received subsequent to the RO's March 1983 
rating decision bears directly and substantially upon the 
specific matter under consideration; is not cumulative or 
redundant; and is by itself or in connection with evidence 
previously assembled so significant that it must be 
considered in order to fairly decide the merits of the 
claims.  

3.  The preponderance of the evidence shows that injuries to 
the head, back, neck and shoulders did not occur in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for residuals of 
injuries to the head, back, neck and shoulders.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

2.  Residuals of injuries to the head, back, neck and 
shoulders were not incurred in, or aggravated by, service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record at the time of the March 
1983 rating decision which denied service connection for 
residuals of injuries to the head, back, neck and shoulders 
is set out below.  

Service medical records from the appellant's naval service 
show he was found to be without defects at the time of his 
enlistment examination conducted in September 1974.  The 
report of an Aptitude Board dated in September 1974 is of 
record.  It was noted that the appellant had been evaluated 
due to psychomotor retardation, early morning insomnia, and 
suicidal ideation.  The appellant had a history of several 
psychiatric hospitalizations for depression.  Mental status 
examination revealed a somewhat anxious youth who was well 
oriented and who exhibited no overt signs of psychosis, 
neurosis or suicidal ideation.  Psychiatric evaluation 
revealed an unsocial, seclusive, serious-minded and eccentric 
youth.  It was recommended that the appellant be discharged 
as he was unsuitable for further training.  The service 
personnel records show the appellant was in the Navy for a 
total of 21 days.  

In January 1983, the appellant claimed entitlement to head, 
back, neck and shoulder injuries as well as for a brain 
concussion, and a psychiatric condition "as a result of 
trauma."  The appellant alleged that that a drill instructor 
had three recruits, including the appellant, jump from high 
elevation.  On his application for compensation, the 
appellant did not mention any active duty service in the 
United States Army.  

In March 1983, the RO denied service connection for a nervous 
condition and for residuals of injuries to the head, back, 
neck and shoulders.  The RO noted that the claimed injuries 
to the head, back, neck and shoulders were not shown by the 
evidence of record and that a nervous condition had existed 
prior to service and was not aggravated by the appellant's 
short period of active duty.  The appellant was informed of 
the decision the same month. 

The evidence added to the record subsequent to the March 1983 
rating decision which denied service connection for residuals 
of back, shoulders, neck and head injuries, is set out below.  

In June 1997, the appellant submitted VA Form 21-526 claiming 
that a non-commissioned officer "beat up" the appellant 
resulting in back and psychological injuries.  On this 
application for compensation, the appellant reported that he 
had had active duty service in both the United States Army 
and Navy.  

Private clinical records dated in 1970 reveal the appellant 
was hospitalized from January to February.  The diagnosis was 
emotional disorder.  A separate clinical record dated in 
February 1970 includes a diagnosis of acute paranoid 
schizophrenia.  

An entrance examination dated in January 1971 from the 
appellant's period of service in the United States Army has 
been associated with the claims file.  No abnormalities were 
noted other than the fact that he was uncooperative and 
disrespectful with the examining medical officer.

A service personnel record was received showing that the 
appellant had one day of active duty army service.  An 
accompanying letter indicated that the appellant's enlistment 
in the United States Army had been voided, effective 
September 13, 1974.  

Additional service medical records from the appellant's 
period of service in the United States Navy were received.  
The documents show the appellant was hospitalized in 
September 1974.  The admission diagnosis was manic depressive 
illness.  The disposition diagnosis was schizoid personality.  
The records do not reference any in-service personal 
assaults.  

The appellant was hospitalized at a VA facility in August 
1998.  It was noted that the appellant had had many 
psychiatric hospitalizations in the past with diagnoses of 
paranoid type schizophrenia, bipolar affective disorder and 
major depressive disorder with suicidal and homicidal 
ideation.  The discharge diagnosis was bipolar affective 
disorder, type II.  An in-service personal assault was not 
reported.  

Additional VA outpatient treatment records have been 
received.  The records, dated from 1998 to 2000 reveal 
diagnoses of and treatment primarily for psychiatric 
disorders including bipolar affective disorder.  In September 
1998, the appellant complained of chronic back pain which had 
increased in severity.  A separate document includes the 
notation that the appellant alleged he had been injured in an 
altercation in 1974 and subsequently hospitalized at a naval 
hospital.  A third medical record dated the same month 
included the notation that the appellant had been in multiple 
altercations while on active duty.  Another document dated in 
September 1998 includes the notation that the appellant was 
deserter from the Army when he joined the Navy.  A 
personality disorder was noted in September 1998.  In an 
April 1999 clinical record, it was reported that the 
appellant had been in an altercation when in the service from 
1970 to 1974.  The pertinent assessment was chronic back 
pain.  An April 2000 record references a history of chronic 
back pain since 1974 as a result of fights during active 
duty.  

Private clinical records dated in July 1994 show the 
appellant was hospitalized at that time with an admitting 
diagnosis of depressed, recurrent bipolar disorder.  This was 
also the discharge diagnosis.  It was noted that the 
appellant had a long history of psychiatric problems dating 
back to 1970 including depression, violent behavior and mood 
swings.  It was noted in pertinent part that the appellant 
also complained of a backache which he had since he was 18.  
Whenever the appellant controlled his weight, his backache 
would improve.  

The transcript of a June 2000 RO hearing has been associated 
with the claims file.  The appellant testified that to the 
best of his recollection, he injured his back while he was in 
the Navy when he was involved in a fight.  He estimated that 
he was hospitalized for approximately two weeks after the 
fight.  He alleged that he also received head and neck 
injuries from the fight.  He testified that during his 
service with the army, he was hospitalized for psychiatric 
problems and never returned to duty thereafter.  He denied 
being Absent With Out Leave (AWOL).  Immediately after being 
discharged from the Army, he enlisted in the Navy in 1974.  
He testified that he was in the service from 1971 to 1974 but 
could not tell the Hearing Officer what he had done or where 
he had been.  The appellant indicated that that information 
would have to be obtained from a relative.  The appellant 
could not remember if he had received treatment for 
orthopedic problems during service.  He indicated that after 
his discharge from the Navy, his mother took him to see a 
number of chiropractors.  He did not try to obtain those 
records and he did not remember the names of any of the 
chiropractors.  

Additional private medical records were associated with the 
claims file in August 2000.  In a report dated in October 
1996, it was noted that the appellant was being examined as a 
result of an industrial injury which occurred between January 
1996 to June 1996.  It was noted that the appellant tripped 
over some construction debris on his first day on the job, 
causing injuries.  He subsequently experienced further 
injuries on the job due to falls and lifting heavy objects.  
Under the heading of past medical history it was noted that 
the appellant admitted to a back problem of a brief duration 
in 1990 of an unknown cause, which was treated with physical 
therapy and resolved.  The appellant denied any non-work 
related injuries or other work-related injuries.  The 
pertinent diagnoses were chronic cervical strain and chronic 
thoracolumbar strain.  It was specifically noted on the 
report that there was no history of a pre-existing 
disability.  

A December 1996 private evaluation report from a chiropractor 
shows that the appellant reported he was injured on several 
occasions in 1996 while working as a security guard.  A 
separate document prepared by the chiropractor notes the 
appellant did not report a prior history of involvement in 
previous accidents with trauma nor was there a history of 
chronic illness.  



Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In Hickson v. West, 12 Vet. App. 247 (1999), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") concluded that in order to prevail on the 
issue of service connection on the merits, "there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)."  
Hickson at 253.  

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(a)).

The duty to assist includes obtaining relevant records 
(including private records) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  The assistance to be provided by the Secretary 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(d)).

The Veterans Benefits Administration (VBA) has found that the 
new notice provision of the Veterans Claims Assistance Act of 
2000 apply to attempts to reopen claims.  VA must notify the 
claimant of any information or evidence not previously 
provided to VA that is necessary to substantiate the claim.  
VBA Fast Letter 01-02 (Jan. 9, 2001).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b))

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55;  38 C.F.R. 
§§ 3.102, 4.3 (2000).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  VCAA of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.102, 4.3 (2000).

Preliminary Matters

The Board finds that the RO has met its duty to assist the 
appellant in the development of these claims under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  By virtue of the statements of the 
case, the supplemental statement of the case and 
correspondence issued during the pendency of the appeal, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  The service medical records, to the 
extent that they exist, were obtained.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  

Whether New And Material Evidence Has Been Submitted To 
Reopen
 The Claims Of Entitlement To Service Connection For 
Residuals Of
 Back, Shoulders, Neck And Head Injuries.

The Board finds that new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for residuals of back, shoulders, neck and head 
injuries.  The claim was denied by RO in March 1983.  The 
evidence submitted subsequent to the March 1983 decision 
consists of private and VA medical records, additional 
service medical records, and the transcript of the June 2000 
RO hearing.  

The private medical records primarily reveal assessments of 
and treatment for psychiatric disorders.  There were some 
references by the appellant to the presence of a backache.  
The records do not include a medical opinion relating any 
disorder to service, either by way of incurrence or 
aggravation.  The Court has held that additional evidence, 
which consists merely of records of post-service treatment 
that do not indicate in any way that a condition is service-
connected, is not new and material.  Cox v. Brown, 5 Vet. 
App. 95, 99 (1993).  The Board further notes that some of 
these records weigh directly against the appellant's claim as 
they reference on-the-job injuries which occurred from 
January to June of 1996 and further note a lack of prior 
chronic injuries.  

The VA treatment records associated with the claims file 
included references to injuries the appellant reported that 
he received as a result of an altercation during active duty 
service in the United States Navy.  These records do not 
include a medical opinion linking any current back disorder 
to active duty in any way and are not new and material.  See 
Cox v. Brown, 5 Vet. App. 95, 99 (1993).  The notations of an 
in-service injury to the appellant's back were based solely 
on the appellant's self-reported history.  An assessment 
based on an inaccurate history supplied by the appellant is 
of no probative value.  See Boggs v. West, 11 Vet. App. 334, 
345 (1998); see also Kightly v. Brown, 6 Vet. App. 200, 205-
06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

Significantly, however, the transcript of the June 2000 RO 
hearing is new and material.  The appellant testified that he 
injured his back, neck, shoulders and head during an 
altercation while he was on active duty in the United States 
Navy.  This evidence was not of record at the time of the 
March 1983 rating decision.  The evidence bears directly and 
substantially upon the specific matter under consideration; 
is not cumulative and/or duplicative and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Therefore, the Board finds that the appellant has submitted 
new and material evidence to reopen the claim of entitlement 
to service connection for residuals of back, shoulders, neck 
and head injuries.  38 C.F.R. § 3.156.  

Entitlement to service connection for 
residuals of back, shoulders, neck and 
head injuries.  

After weighing all of the evidence which is of record, both 
old and new, the Board finds that service connection is not 
warranted for residuals of back, shoulders, neck and head 
injuries.  There is no credible evidence of record 
demonstrating that the appellant was involved in an 
altercation during active duty nor is there competent 
evidence of the existence of in-service injuries to the back, 
shoulders, neck and head.  The service medical records are 
silent as to these disorders.  Although the veteran testified 
that he sustained physical injuries during his brief period 
of naval service, that testimony his contradicted by his 
service hospitalization report which does not contain any 
mention of such injuries.  The credibility of the veteran's 
testimony that he received injuries due to a beating in 
service is also diminished by the fact that he previously 
reported that the injuries resulted from being forced to jump 
from a high elevation.  Moreover, although there is competent 
evidence of the current presence of back, neck and shoulder 
problems as demonstrated by private treatment records 
associated with the claims file, there is no competent 
evidence, linking any current back, shoulder, neck or head 
disorders to active duty in any way.  In fact, some of the 
private treatment records attribute some of the appellant's 
claimed disorders to on the job injuries which occurred in 
1996 and specifically indicate that there were no prior 
chronic disorders.  The only evidence of record which links 
any currently existing disorder to active duty in any way is 
the appellant's own allegations and testimony.  The appellant 
has not demonstrated that he has received specialized medical 
training and is considered a lay person.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The appellant's assertions and 
testimony as to the etiology of any of his claimed disorders 
is without probative value.  

Based on the above, the Board finds the preponderance of the 
evidence is against the claims of entitlement to service 
connection for residuals of back, shoulders, neck and head 
injuries.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt is not applicable.  
Accordingly, the Board concludes that residuals of injuries 
to the head, back, neck and shoulders were not incurred in, 
or aggravated by, service.

ORDER

New and material evidence having been submitted at this time, 
the claims of entitlement to service connection for residuals 
of back, shoulders, neck and head injuries have been 
reopened.  

Entitlement to service connection for residuals of back, 
shoulders, neck and head injuries is denied.  



		
	MICHAEL D. MARTIN 
	Acting Member, Board of Veterans' Appeals



 

